BRETT, Judge.
Plaintiff in error, Eli Watkins, defendant below, was charged by information in the District Court of Okfuskee County, Oklahoma, with the crime of arson in the second degree. He was tried to a jury, convicted as charged, and his punishment assessed at confinement in the state penitentiary for a period of one year. Judgment and sentence were entered accordingly, from which this appeal by transcript is taken.
In his petition in error defendant alleges the information is void for uncertainty, error of the court in giving instructions four and eight and error of the court in refusing to grant a continuance of the hearing of the motion for new trial.
This matter was filed in this Court on October 17, 19S8. After due and proper notice to the defendant the cause was set for oral argument on the docket of January 28, 1959. No appearance was made on behalf of defendant, no briefs have been filed, and no application for extension of time so *651to do has been received. The rule is axiomatic :
“Under the rules of this court, where no briefs are filed nor appearance for oral argument is made, the record will be searched for fundamental error only, and if none is found, the judgment will he affirmed.” Younger v. State, 95 Okl.Cr. 189, 242 P.2d 470.
We have examined the information and find it states with particularity the crime charged; the instructions of the court and find them to be entirely adequate; and the judgment and sentence and find no fundamental error therein. The judgment and sentence is accordingly affirmed.
POWELL, P. J., and NIX, J., concur.